DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘598 in view of K. et al. (US 2013/0158397, hereinafter K ‘397) 
In re claim 1, Wang ‘598 teaches an ultrasound diagnosis apparatus, comprising processing circuitry (fig. 2, figs. 4-6, para 106) configured to: 
transmit a drive signal for driving ultrasound transducers of an ultrasound probe and receive a reflected signal (fig. 2, figs. 4-6, para 102,  106); 
generate an ultrasound image based on the reflected signal (0031, 0085); 
and receive a medical image acquired by another medical image diagnosis apparatus (fig. 1, fig. 14-1, 1406-1410, para 0085,  0128, 0129) and identification information for identifying a disease state determined based on the medical image (para 0039-0042, 0044, 0140, 0144, 0147-0148, 0153, 0180-0181, 0190), and display the ultrasound image and the medical image (para 0130, 0159, 0185, 0186, 0190), 
wherein the processing circuitry is further configured to 
recognize the identification information held by the medical image (0181), and 

the displayed diagnostic protocol information defines properties of one or more ultrasound images to be acquired in association with the identified disease state indicated by the identification information (0175-0178, 0180-0183, 0190, 0193).
Wang ‘598 fails to teach the diagnostic protocol information is information indicating a procedure and an examination item, of which are then used to acquire new ultrasound image. 
Note that Applicant defines: The term "diagnostic protocol information" as used herein refers to information indicating procedures and examination items determined according to the clinical practice guidelines defined for each disease state. That is, the diagnostic protocol information serves as a guide for the examiner to perform examinations and processes. Para 0034.
K ‘397 teaches an ultrasound diagnosis apparatus, comprising processing circuitry (0011, fig. 1) configured to: 
transmit a drive signal for driving ultrasound transducers of an ultrasound probe and receive a reflected signal (0012-0014); 
generate an ultrasound image based on the reflected signal (0031, 0085); 
and receive a medical image acquired by another medical image diagnosis apparatus (0019) and display the ultrasound image and the medical image (0018, 0019), 
wherein the processing circuitry is further configured to 

display diagnostic protocol information corresponding to the identification information (0018, 0026-0027, 0029) wherein 
the displayed diagnostic protocol information defines properties of one or more ultrasound images to be acquired indicated by the identification information (0026).
K ‘397 specifically teaches the diagnostic protocol information is information indicating a procedure and an examination item, of which are then used to acquire new ultrasound image (0026, 0028, note that K ‘397 teaches “If a match is executed or made, the identity server 170 can automatically wirelessly communicate the selection of the profile to the wireless probe 105 for activation to perform the image acquisition on the patient 104.”).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wang ‘598 to include the features of K ‘397 in order to reduce the time to perform the desired workflow and reduce the number of steps of performing ultrasound image acquisition.
In re claim 2, Wang ‘598 (0140, 0161, 192) / K ‘397 (0014, 0020, 0021, 0024, 0026) teaches further comprising a memory circuit configured to store the diagnostic protocol information in association with the identification information.
In re claim 3, Wang ‘598 teaches wherein the ultrasound probe includes a position sensor (0088), and the processing circuitry is further configured to align the ultrasound image and the medical image based on position information of the 
In re claim 4, Wang ‘598 teaches wherein the identification information is formed of at least one of a mark, a letter, a comment, and numerical information (0038, 0095, 0136, 0139, 0140, 0141). 
K ‘397 also teaches wherein the identification information is formed of at least one of a mark, a letter, a comment, and numerical information (0030).
In re claim 5, Wang ‘598 teaches the diagnostic protocol information as shown above (0141), and it would have been obvious such protocol must be defined according to clinical practice guidelines in order to reduce liability of malpractice. 
In re claim 9, Wang ‘598 teaches wherein the processing circuitry is further configured to: analyze the identification information held by the medical image to determine what the identification information indicates, and display the diagnostic protocol information according to the determination result of what the identification information indicates (highlighting 0039, 0043, 0092, 0137, 0138, 0144, 0171, 0175). 
In re claim 10, Wang ‘598 teaches wherein the at least one of the mark, the letter, the comment, and the numerical information is associated with a location on the medical image (0042, 0138, 0144, 0168-0170). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘598 and K ‘397 alone, and/or in view of Gupta et al. (US 2013/0190600, hereinafter Gupta ‘600).

Furthermore, Gupta ‘600 teaches the diagnostic protocol information is defined according to clinical practice guidelines (0028, 0032, 0048).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wang ‘598 and K ‘397 alone and/or to include the features of Gupta ‘600 in order to follow a predefined guideline database. 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘598 and K ‘397 in view of Matsui (US 2003/0069503, hereinafter Matsui ‘503).
In re claims 11-12, Wang ‘598 and K ‘397 fail to teach wherein the processing circuitry recognizes the identification information held by the medical image based on a shape or position information of the identification information; comprising a memory circuit configured to store the diagnostic protocol information in association with the shape or the position information of the identification information.
Matsui ‘503 teaches wherein the processing circuitry recognizes the identification information held by the medical image based on a shape or position information of the identification information; comprising a memory circuit configured to store the diagnostic protocol information in association with the shape or the position information of the identification information (0050, note that abdomen or heart, each is a shape, focus location is a location).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wang ‘598 to include the features of K ‘397 in order to reduce the time to perform the desired workflow and reduce the number of steps of performing ultrasound image acquisition, and to include the features of Matsui ‘503 in order to obtain not only information about how to operate the apparatus, but also clinical knowledge and knowledge about the study.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 9-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793